Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 19 June 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello June 19: 1793.

Your favor of 19. ult: with Pollies of the same date only reached us last night. My letters I am convinced must not unfrequently be as slow in geting to you: how this happens, sometimes, I have just discovered, and will take care to prevent it from that cause in future. Our postmaster closes the mail for Richmond at no certain hour, alltho, he has given out, that it will be dispatched allways early, on Friday morning: the mailcarrier, where he comes into Charlottesville early in the day on Tuesday, makes such progress on the rout to Staunton that, when he is inclined to push his horse he can be ready to take the letters soon in the day on Thursday: the postmaster, improperly I think, gives them to him and we miss the post, thursday being our writing day. To remedy this, we have resolved to write hereafter on Wednesday, alltho’ this is not so convenient, as we sometimes do not get our letters from Charlottesville till the evening of that day.
The horse I purchased for you will be sufficiently robust I believe after the rest he is now taking for any service. His limbs are all perfectly sound and strongly made and he is only 7 years old at which age it is not probable his constitution should be injured beyond repair. He has never appeared fatigued nor has he ever lost his appetite but he was afflicted with what is called the “thumps” the first journey he performed after he came into my hands and this I know is rather the effect of temporary debility than constitutional weakness. He is of a color rather brighter than Remus, with a small spot of White in the face, his tail of the natural length and very fine; he is something higher than either of your horses and I think much handsomer; his carriage uncommonly elegant. He is very gentle; enough so for Patsy to ride him without the least apprehension. We have driven him frequently in the chariot. Should you wish, rather to replace Tarquin than match your present pair, I can procure for you one, which I conceive to be equal to any that has been raised in Virginia, since Tarquin, and can procure him on good terms too, for this horse would be taken in part payment I believe; indeed, if this should not suit you I can part with him without loss to a person who knows him better than myself. The horse I speak of is of a bad color, sorrel with much white, but has no other fault. He is extremely tall, more than 16 hands, I believe, and is not 5 years old. I could have bought him, when I saw the owner of him last, for 80 or 85£. payable some time hence. I think Tarquin may be disposed of well in Virginia.
All the timber you ordered, except the joists of 31 feet, is lying hewn and ready for the saw. I was not anxious to have it sawed immediately, knowing, that it would cut better dry, that the pieces would be less apt  to warp, and that at any time we could cut it faster than we could bring it in. The Stuff for window frames was ready to be worked up in October last. Among the trees which were felled last winter there were not as many as would make both the long triangular sleepers and the joists of 31 ft. I gave the former the preference. The picking and hewing this timber so as to leave only the heart has consumed much more time than I had any idea of. The Wheels you ordered were executed but in such a manner that they are not worth shoing. Davy can use the Wheelrights tools but has no rule in working: he cannot make a wheel with all the felloes in the same plane. They all go to the harvest in a day or two: when that is finished I shall set them to work on the canal. Yours most affectionately

Th: M. Randolph


We are all well. Patsy visited Mrs. Monroe yesterday, and expects her here tomorrow.

Diary.

June




14.
68. f.
73. clouds


15.
67. f.



16.
73. c.



17.
72. c.
81. f.


18.
79. light clouds.
85.


19.
81. f.
86. f.



